Case 1:19-cr-00239-SEB-MJD Document 38 Filed 11/10/20 Page 1 of 9 PageID #: 137
 AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA

  UNITED STATES OF AMERICA                                    Case No. 1:19-cr-239-SEB-MJD-1

                                                              ORDER ON MOTION FOR
  v.                                                          SENTENCE REDUCTION UNDER
                                                              18 U.S.C. § 3582(c)(1)(A)
  MARTIN TURMAN                                               (COMPASSIONATE RELEASE)


        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

 in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

 IT IS ORDERED that the motion is:

 ☐ DENIED.

 ☒ DENIED WITHOUT PREJUDICE. Defendant filed a pro se motion that the Court construes

 as a Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). In the motion, Defendant

 asks the Court to appoint counsel to represent him. On its face, Defendant's motion does not show

 that he is entitled to compassionate release under § 3582(c)(1)(A) or that the interests of justice

 supporting appointing counsel at this time. Accordingly, his motion, dkt. [37], is denied without

 prejudice. If Defendant wishes to renew his motion, he may do so by completing and returning

 the attached form motion. (Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A)

 (Compassionate Release) (Pro Se Prisoner)). If Defendant renews his motion, he must explain the

 nature of his bone marrow disease.

 IT IS SO ORDERED.

  Dated: 11/10/2020                                    _______________________________
                                                        SARAH EVANS BARKER, JUDGE
                                                        United States District Court
                                                        Southern District of Indiana
Case 1:19-cr-00239-SEB-MJD Document 38 Filed 11/10/20 Page 2 of 9 PageID #: 138
 AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



 Distribution:

 Martin Turman
 Reg. No. 17118-028
 FCI Terre Haute
 Federal Correctional Institution
 P.O. Box 33
 Terre Haute, IN 47808

 All Electronically Registered Counsel
Case 1:19-cr-00239-SEB-MJD Document 38 Filed 11/10/20 Page 3 of 9 PageID #: 139




                                 United States District Court
                           ________ Southern District of Indiana _______

                                Case No. ____________________
                    (write the number including letters of your criminal case)


UNITED STATES OF AMERICA

                                                                             MOTION FOR
V.                                                                     SENTENCE REDUCTION
                                                                            PURSUANT TO
                                                                         18 U.S.C. § 3582(c)(1)(A)
                                                                         (COMPASSIONATE RELEASE)
(write your name here)                                                        (Pro Se Prisoner)




                                                NOTICE

Federal Rule of Criminal Procedure 49.1 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not contain:
an individual’s full social security number or full birth date; the full name of a person known to be
a minor; or a complete financial account number. A filing may include only: the last four digits of a
social security number; the year of an individual’s birth; a minor’s initials; and the last four digits
of a financial account number.




                                                                                              Page 1 of 7
Case 1:19-cr-00239-SEB-MJD Document 38 Filed 11/10/20 Page 4 of 9 PageID #: 140




 I.      MOTION

         I hereby move the court for a reduction in sentence (compassionate release) pursuant to
         § 603 of the First Step Act of 2018 and 18 U.S.C. § 3582(c)(1)(A).

  Indicate the reasons for your motion, select all that apply:
           ☐    I have been diagnosed with a terminal illness.

           ☐    I have a serious physical or medical condition, that substantially diminishes my
                ability to provide self-care within the environment of a correctional facility, from
                which I am not expected to recover.

           ☐    I have a serious functional or cognitive impairment that substantially diminishes
                my ability to provide self-care within the environment of a correctional facility,
                from which I am not expected to recover.

           ☐    I have deteriorating physical or mental health because of the aging process that
                substantially diminishes my ability to provide self-care within the environment of
                a correctional facility, from which I am not expected to recover.

           ☐    I am (i) at least 65 years old; (ii) am experiencing a serious deterioration in physical
                or mental health because of the aging process; and (iii) have served at least 10 years
                or 75 percent of my term of imprisonment, whichever is less.

           ☐    The caregiver of my minor child or children has died or become incapacitated and
                I am the only available caregiver for my child or children.

           ☐    My spouse or registered partner has become incapacitated and I am the only
                available caregiver for my spouse or registered partner.

           ☐    I meet all the following criteria:
                 I am 70 years or older;
                 I have served 30 years or more of imprisonment pursuant to a sentence imposed
                   under 18 U.S.C. § 3559(c) for the offense or offenses for which I am
                   imprisoned; and
                 I have been determined by the Director of the Bureau of Prisons not to be a
                   danger to the safety of any other person or the community, as provided under
                   section 3142(g).

           ☐ Other:
      ______________________________________________________________




                                                                                            Page 2 of 7
Case 1:19-cr-00239-SEB-MJD Document 38 Filed 11/10/20 Page 5 of 9 PageID #: 141




  II.    MOVANT’S INFORMATION

    Name


    Prisoner ID #


    Bureau of Prisons Facility


    Institutional Address


 III.    SENTENCE INFORMATION

 Date of sentencing:                           _____________________
 Term of imprisonment imposed:                 _____________________
 Approximate time served to date:              _____________________
 Projected release date:                       _____________________
 Length of Term of Supervised Release:         _____________________

 IV.     EXHAUSTION OF ADMINISTRATIVE REMEDIES

  WARNING: 18 U.S.C. § 3582(c)(1)(A) allows you to file this motion after you have “fully
  exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
  on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden
  of the defendant’s facility, whichever is earlier.” Your motion may be denied if do not meet
  these criteria.
 Have you submitted your request for a sentence reduction to the warden of the institution where
 you are incarcerated?                           ☐Yes (Date submitted:__________)          ☐No
          If no, explain why not:




  It has been 30 days since your request was received by the Warden and the Warden has not
  responded to your petition.                                                 ☐Yes       ☐No

  Was your request denied by the Warden?       ☐Yes (Date denied:___________)                 ☐No

  Have you received a final administrative denial from either Bureau of Prisons General Counsel
  or the Director of the Bureau of Prisons?                                     ☐Yes      ☐No

                                                                                          Page 3 of 7
Case 1:19-cr-00239-SEB-MJD Document 38 Filed 11/10/20 Page 6 of 9 PageID #: 142




 V.      STATEMENT SUPPORTING MOTION

 Briefly describe the reasons supporting your motion. If you have checked “other” as your
 reason above, please describe your circumstances and how they apply here. Explain whether
 your circumstances were known to the court at the time of sentencing. Attach additional sheets
 if necessary, along with any relevant exhibits (to include medical records, if seeking release
 based on a medical condition).




                                                                                      Page 4 of 7
Case 1:19-cr-00239-SEB-MJD Document 38 Filed 11/10/20 Page 7 of 9 PageID #: 143




 Please describe your proposed release plans (employment, medical needs, housing, and
 financial resources).




 VI. Medical Information
 (Please fill out this section if seeking a release based on a medical condition, if not, please skip
 to section VII)

 List any medical diagnoses, if any, that are the basis for your motion.


 Will you require ongoing medical care if you are released from prison?                ☐Yes ☐No

 Do you have health insurance?                                                         ☐Yes ☐No

 If yes, provide name of insurance company and policy number. If no, how do you plan to pay for
 your medical care?



 If no, are you willing to apply for government services (i.e. Medicaid/Medicare)? ☐Yes ☐No

 Do you have copies of your medical records documenting the condition(s) for which you are
 seeking release?                                                               ☐Yes ☐No

 If yes, please include them with your motion. If no, where are the records located?



                                                                                          Page 5 of 7
Case 1:19-cr-00239-SEB-MJD Document 38 Filed 11/10/20 Page 8 of 9 PageID #: 144




 Are you currently prescribed medication in the institution?                          ☐Yes ☐No

 If yes, list all prescribed medication, dosage, and frequency.


 Do you require durable medical equipment (e.g. wheelchair, walker, oxygen, prosthetic limbs,
 hospital bed)?                                                                  ☐Yes ☐No

 If yes, list equipment.


 Do you require assistance with self-care such as bathing, walking, toileting?        ☐Yes ☐No
 If yes, please list the required assistance and how it will be provided.


 Do you require assisted living?                                                     ☐Yes ☐No
 If yes, please provide address of the anticipated home/facility and source of funding to pay for it.


 Do you have primary care arranged in the community?                                  ☐Yes ☐No

 Provide name and address of your primary care physician.



 Are the people you are proposing to reside with aware of your medical needs?         ☐Yes ☐No

 Do you have other community support that can assist with your medical needs?         ☐Yes ☐No
 Provide names, ages, and their relationship to you.



 Will you have transportation to and from your medical appointments?                  ☐Yes ☐No
 Describe method of transportation.




 VII.    RELEASE PLAN
 Provide proposed address where you will reside if released from prison.




                                                                                          Page 6 of 7
Case 1:19-cr-00239-SEB-MJD Document 38 Filed 11/10/20 Page 9 of 9 PageID #: 145




 Provide name and phone number of property owner or renter where you will reside if released
 from prison.



 Provide names, ages, and relationship to you of any other residents living at the above listed
 address? (If the resident is a minor, do not provide the minor's full name; provide only initials.)




 Do the residents of the home know you are proposing to reside with them?             ☐Yes ☐No

 Are they supportive of your request?                                                 ☐Yes ☐No

 Are you physically and mentally able to maintain employment?                         ☐Yes ☐No

 Have you secured employment?                                                         ☐Yes ☐No

 Provide name and address of employer and job duties.




  VIII. MOVANT’S SIGNATURE

  Sign and date the motion.



  Date                                                  Movant’s Signature


  Print Name




                                                                                           Page 7 of 7
